Citation Nr: 1432022	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
1.  Entitlement to service connection for degenerative joint disease of the left knee. 
 
2.  Entitlement to service connection for degenerative joint disease of the right knee.
 
 
REPRESENTATION
 
Appellant represented by:  Virginia A. Girard-Brady, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
N. Holtz, Associate Counsel

INTRODUCTION
 
The Veteran had active service from June 1965 to June 1968. 
 
This matter comes to the Board of Veterans' Appeals  (Board) from a rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified at a hearing before the undersigned in September 2012.  A transcript of that hearing is of record.  In June 2013, the Board denied the claim.  The Veteran appealed, and in April 2014, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand. 
 
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion agreed that the February 2013 VA examination was inadequate for rating purposes insofar as the examiner failed to provide an explanation for the conclusion that the Veteran's knee disorders were not related to service.  In light of that agreement, and the Court's order further development is required.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (adequate examination report must contain "not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Horn v. Shinseki, 25 Vet.App. 231, 240-42 (2012) (stating that under case law "an unexplained conclusory opinion is entitled to no weight in a service-connection context"); Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (the Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional medical evidence which has yet to be added to the claims folder and which he believes is pertinent to his claims.  As noted by the undersigned during his September 2012 hearing, "[t]he best evidence would be medical evidence; medical evidence showing that there's a relationship between your current knee problems and your military service."  If the RO cannot locate records that the Veteran has specifically identified it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the examiner who conducted the February 2013 VA examination must be provided access to the Veteran's claims folder, Virtual VA file, VBMS file, and a copy of this remand.  If that examiner is not available a board certified orthopedist must be provided access to the Veteran's claims folder, Virtual VA file, VBMS file, and a copy of this remand.  Following a review of all of the evidence of record, the examiner must opine whether it is at least as likely as not that degenerative joint disease of either knee is related to the appellant's active duty service, to include his service with airborne units where he participated in approximately 33 jumps.  

In offering any opinion the examiner must address the May 2008 statement from Dr. C. who opined that that the Veteran could possibly have degenerative joint disease related to his active duty and aggravated by the rigors and stresses of training and overuse of his knees.  Dr. C further related that the Veteran, as a paratrooper, landed on the ground and his symptoms "could definitely be related to his active service."  

The examiner is advised that he or she must discuss the Veteran's self-reported history of experiencing knee pain while on active duty and that the appellant believes that his current symptoms are similar to those he recalls having in-service.  The physician is further advised that while the Veteran is not competent to state that he has suffered from degenerative joint disease of the knees since service, he is competent to state that he has had knee pain and when he recalls his knee pain beginning.  Significantly, the physician must note that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

Any opinion offered must be supported by a fully reasoned rationale with references to the evidence that supports the opinion offered, and a reasoned medical explanation.

3.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the physician documented their consideration of any Virtual VA and/or VBMS file.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After ensuring that all required development is complete, the RO must readjudicate the claims.  If either claim is denied, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

